Citation Nr: 0510984	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  03-32 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to additional monthly dependency and indemnity 
compensation (DIC) pursuant to 38 U.S.C.A. § 1311(a)(2).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had active service from March 1960 to April 1962.  
He died in April 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 determination of a regional 
office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1. On June 2, 1995, the RO received the veteran's claim for 
service connection for lung problems; pursuant to the 
veteran's claim, an April 1996 RO decision granted service 
connection for spontaneous pneumothorax with bullous 
emphysema and assigned a 100 percent evaluation, effective 
June 2, 1995; the veteran was notified of this decision, he 
did not appeal, and that decision became final.

2. There is no express or implied claim before the Board that 
the initial April 1996 rating decision which granted service 
connection for spontaneous pneumothorax  was clearly and 
unmistakably erroneous in the assignment of June 2, 1995, as 
the effective date of service connection.

3. Pursuant to her April 2003 claim, the RO granted the 
appellant entitlement to service connection for the cause of 
the veteran's death, including payment of DIC benefits in an 
April 2003 rating decision.

4. Based upon consideration of the evidence on file at the 
time of the veteran's death, the veteran was not in receipt 
of, or entitled to receive, a total rating (either schedular 
or based upon TDIU) for eight or more years preceding his 
death.


CONCLUSION OF LAW

The criteria for additional DIC, pursuant to 38 U.S.C.A. § 
1311(a)(2), have not been met.  38 U.S.C.A. §§ 1311(a)(2), 
5110, 7105 (West 2002); 38 C.F.R. §§ 3.5(e), 3.400, 20.1106 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the May 2003 
rating determination, the October 2003 statement of the case, 
and January 2004 VCAA letter, have informed the appellant of 
the information and evidence necessary to warrant entitlement 
to the benefit sought.  Moreover, in the statement of the 
case and in the VCAA letter the appellant was advised of the 
types of evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board also notes that the January 2004 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

In this case, the RO's May 2003 decision came before 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
January 2004 regarding what information and evidence was 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his or her 
possession that pertains to the claim.  In November 2004, the 
veteran's representative indicated that no further evidence 
or statement was necessary prior to deciding the claim.  
Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim has been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that all inservice, 
private, and VA medical records have been obtained.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issues on 
appeal.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.

Enhanced DIC Benefits

A review of the record demonstrates that the veteran 
requested service connection for a lung problem in June 1995.  
In support of his claim, the veteran submitted a June 1995 
letter from Stephen Wiesenfeld. M. D., indicating that the 
veteran had been afforded pulmonary function tests in 
February 1995 which had shown him to have chronic obstructive 
pulmonary disease (COPD) with severe obstruction, moderate 
restriction, and moderately severe impairment of diffusion 
capacity with bullous emphysema.  He noted that the veteran 
had class IV respiratory impairment.  The veteran also 
submitted an October 1995 letter from Dr. Wiesenfeld noting 
that the veteran had COPD and a history of a pneumothorax 
while serving in the military.  In a November 1995 letter, 
Joseph Suckarich, M.D, indicated that the veteran was 
hospitalized in September 1995 with a chronic air leak of the 
right lung.  

In April 1996, the RO granted service connection for 
spontaneous pneumothorax with bullous emphysema and assigned 
a 100 percent disability evaluation, effective June 2, 1995, 
the date of receipt of the veteran's request for service 
connection for a lung problem.  The veteran was notified of 
this decision later that month and did not appeal.  Thus, the 
decision became final.  

In April 2003, the appellant filed an application for DIC 
noting that the veteran had died in April 2003.  

In an April 2003 decision, the RO granted service connection 
for the cause of the veteran's death.  In May 2003, the 
appellant requested "enhanced" DIC indicating that the 
veteran had been rated as 100 percent disabled for 8 years.  

In support of her claim, the appellant submitted a March 1995 
letter from Dr. Wiesenfeld indicating that the veteran had 
severe COPD and was recently hospitalized.  The appellant 
also submitted a March 1995 letter from John McKenna, M.D., 
addressed to the Social Security Administration, indicating 
that the veteran was recently hospitalized for his lung 
condition and in his opinion was permanently disabled.  The 
appellant also sent an additional letter from Dr. Wiesenfeld 
to the Social Security Administration, dated in March 1995, 
indicating that the veteran was incapable of performing even 
light manual labor.  The appellant further submitted an 
August 2003 letter from the Social Security Administration 
indicating that the veteran had been found to be disabled as 
of February 24, 1995.  

At the outset, the Board notes that DIC may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a).  DIC shall 
be paid to a surviving spouse at a certain monthly rate.  The 
rate shall be increased by a certain sum in the case of the 
death of a veteran who at the time of death was in receipt of 
or was entitled to receive (or but for the receipt of retired 
pay or retirement pay was entitled to receive) compensation 
for a service-connected disability that was rated totally 
disabling for a continuous period of at least 8 years 
immediately preceding death.  In determining the period of a 
veteran's disability for DIC purposes, only periods in which 
the veteran was married to the surviving spouse shall be 
considered.  38 U.S.C.A. § 1311(a)(2).

When the veteran's death occurred on or after January 1, 
1993, 38 C.F.R. § 3.5(e)(1) provides that the monthly rate of 
DIC for a surviving spouse shall be the amount set forth in 
38 U.S.C.A. § 1311(a)(1).  This rate shall be increased by 
the amount set forth in 38 U.S.C.A. § 1311(a)(2) when, as 
indicated above, the veteran had a service-connected 
disability evaluated as totally disabling for a continuous 
period of at least 8 years immediately preceding death.  In 
determining the period of a veteran's disability for DIC 
purposes, only periods during which the veteran was married 
to the surviving spouse shall be considered.  The resulting 
rate is subject to increase as provided in 38 C.F.R. 
§ 3.5(e)(3) and (4).  See generally 38 U.S.C.A. § 1311(a)(2); 
38 C.F.R. § 3.5(e).

The Board notes that a regulation pertaining to claims for 
increased DIC under 38 U.S.C.A. § 1311 was revised prior to 
date the appellant filed her claim.  In National Organization 
of Veterans' Advocates, Inc. v. Secretary of Veterans 
Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), the United 
States Court of Appeals for the Federal Circuit noted that 
38 C.F.R. § 20.1106 was apparently inconsistent with another 
VA regulation, 38 CFR § 3.22.  The Court ordered VA to issue 
regulations to either remove or explain the apparent 
inconsistency.  In the NOVA I decision, the Federal Circuit 
concluded that 38 C.F.R. § 3.22 and 38 C.F.R. §20.1106 stated 
apparently inconsistent interpretations of virtually 
identical statutes codified at 38 U.S.C. § 1318(b) and 
38 U.S.C. § 1311(a)(2), respectively.  Both statutes 
authorize payment of certain DIC benefits to survivors of 
veterans who were, at the time of death "entitled to receive" 
disability compensation for a service-connected disability 
that was rated totally disabling for a specified number of 
years immediately preceding death.  The court concluded that 
section 3.22 interprets 38 U.S.C. § 1318(b) as providing that 
the question of whether the veteran was "entitled to receive" 
such benefits would be governed by VA decisions during the 
veteran's lifetime, except where such decisions are found to 
contain a clear and unmistakable error (CUE).  The court 
concluded that Section 20.1106 interprets 38 U.S.C. 
§ 1311(a)(2), as requiring VA to disregard all decisions 
during the veteran's lifetime.  The court directed VA to 
conduct rulemaking to either revise one of its regulations to 
harmonize its interpretation of the statutes or to explain 
the basis for the apparent inconsistency in its 
interpretation of those statutes.

In response to the Court's directive, VA concluded that the 
language, context, and legislative history of 38 U.S.C. 
§ 1318(b) and 38 U.S.C. § 1311(a)(2), viewed together, 
clearly evinced Congress's intent to authorize DIC only in 
cases where the veteran's entitlement to total disability 
compensation for the specified number of years prior to death 
was established by ratings during the veteran's lifetime or 
by correction of CUE in such decisions.  Accordingly, 
38 C.F.R. § 20.1106 was amended to clarify that, as with 
decisions under 38 U.S.C. § 1318, decisions under 38 U.S.C. § 
1311(a)(2) will be decided taking into consideration prior 
dispositions made during the veteran's lifetime of issues 
involved in the survivor's claim.  The effect of this change 
is to make VA's position clear that entitlement to benefits 
under either 38 U.S.C. § 1318 or 38 U.S.C. § 1311 must be 
based on the determinations made during the veteran's 
lifetime, or challenges to such decisions on the basis of 
clear and unmistakable error, rather than on de novo 
posthumous determinations as to whether the veteran 
hypothetically could have been entitled to certain benefits 
if he or she had applied for them during his or her lifetime.  
See 67 Fed. Reg. 16309, 16317 (Apr. 5, 2002).

The revision of 38 C.F.R. § 20.1106 was not a "substantive" 
change.  Rather, the change made to this section was part of 
an "interpretive rule" reflecting the Secretary's conclusion 
that VA has never been authorized, or had the authority, 
under 38 U.S.C. § 1311 to award additional DIC benefits where 
the veteran merely had hypothetical, as opposed to actual, 
entitlement to compensation.

The VA's interpretation is confirmed by the recent decision 
by the United States Court of Appeals for the Federal Circuit 
in National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II) in which that Court stated that:

The Department should also continue to process claims for 
survivor benefits that would be rejected because they are 
based on the filing of new claims after the veteran's death, 
since we have found that the Department's interpretation of 
the statue as barring such claims is permissible and 
reasonable . . .

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the 
appellant's claim of entitlement to an increased rate for DIC 
benefits pursuant to 38 U.S.C.A. § 1311(a)(2).

The veteran did not appeal the effective date assigned for 
the total rating in the April 1996 rating decision, and that 
decision became final.  38 U.S.C.A. § 7105(c).  Thus, his 100 
percent service-connected disability rating was in effect 
from June 2, 1995, until his death in April 2003, a period of 
less than eight years.

Since the April 1996 decision is final, it can be set aside 
only by a finding of CUE.  See 38 U.S.C.A. § 5109A; 38 C.F.R. 
§§ 3.104(a), 3.105(a).  There has been no allegation of error 
in the April 1996 decision.  In the absence of such error, 
the Board is bound by the effective date established in that 
decision.  Because the effective date, June 2, 1995, is less 
than eight years prior to the veteran's death, he was not in 
receipt of the 100 percent rating for the requisite period 
for purposes of benefits under 38 U.S.C.A. § 1311.

Thus, the Board finds that, because the veteran was not rated 
as totally disabled at the time of his death for a period of 
at least 8 years immediately preceding death, the appellant 
is not entitled to an increased rate for DIC benefits 
pursuant to 38 U.S.C.A. § 1311(a)(2) (or "enhanced DIC").

In this case, the Board acknowledges that the veteran was 
rated as totally disabled due to his service-connected 
pneumothorax with bullous emphysema as of June 2, 1995.  The 
Board also acknowledges that the veteran and his surviving 
spouse were married to each other from July 1959 until the 
veteran's death.  As noted above, however, the veteran died 
in April 2003, 7 years and 10 months after being rated 
totally disabled by reason of his service-connected 
spontaneous pneumothorax with bullous emphysema, which is 
short of the required 8-year time frame for total disability 
ratings in order for his surviving spouse to qualify for 
"enhanced DIC."  Accordingly, the appellant's claim of 
entitlement to an increased rate for DIC benefits pursuant to 
38 U.S.C.A. § 1311(a)(2) must be denied.

The Board has noted the appellant's contentions that the 
veteran was totally disabled by his spontaneous pneumothorax 
with bullous emphysema as of February 24, 1995, as evidenced 
by the award of Social Security benefits effective that date.  
The Board notes that in accordance with 38 C.F.R. § 3.153 
that claims filed with the Social Security Administration on 
or after January 1, 1957, for death benefits, will be 
considered to have been received at VA as of the date of 
receipt at the Social Security Administration.  However, 
there is no such provision for veterans who are living at the 
time a request for Social Security benefits is filed.  

The law, and not the evidence, is dispositive of the outcome 
of this case.  As a matter of law, there is no entitlement to 
additional DIC benefits pursuant to 38 U.S.C.A. § 1311(a)(2), 
and the appellant's claim must be denied.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


